I respectfully dissent from the ruling of the majority of the court in this case.
If this were a case where it could be said that the negligence of the defendant in operating its street car, or the contributory negligence of the plaintiff, prior to the time when the car passed him, was the proximate cause of the injury, then I would say that the verdict of the jury, on conflicting evidence, should control. But in my view of the case, the accident in which the plaintiff was injured did not result from any negligence with which the defendant can be charged, but was occasioned by events over which it had no control, and which the utmost care could not have prevented. As I read the evidence, the injured boy passed the front of the street car of the defendant, and to a point where defendant's motorman could not observe his actions. Any negligence of the defendant in operating the street car while the plaintiff *Page 577 
was approaching the same, or any contributory negligence of plaintiff in relation thereto, passed from the picture. Certainly, when the plaintiff passed the front of the street car, the motorman, had he been cognizant of the plaintiff's presence, would have had the right to assume that all risks of danger had passed. Then it was that the bicycle which the plaintiff was riding in some way collided with the street car, and he was thrown and injured. I think the evidence overwhelmingly sustains this theory, and I am therefore unable to see how, on the case presented, the defendant can be held to responsibility.